SANBORN, Circuit Judge.
This is a motion to remand this suit to the state court on the ground that it is not a. suit “arising under the constitution or law’s of the United States” under the act of March 3,1887, as corrected by the act of August 13, 1888 (25 Slat. 433; Supp. Rev. St. p. (¡12. § 2). This suit is bx-o ught to compel the receiver of this insolvent national bank to first pay to the complainant, out of tbe funds of the bank in Ms hands, several thousand dollars, before be pays any dividend to any creditors, on the ground that this receiver holds this sum of money as a trust fund for the complainant, and not as a part of the property of the bank, to be distributed among its creditors. Whatever funds and property this receiver has. he has received from this insolvent bank, and he holds them by virtue of the laws of the United Hi ates relalive to the appointment and action of receivers of such banks. His defense to this suit, and to every suit brought against Mm as receiver, is based upon these laws of the United States under which he holds Ms appointment, and in accordance with which, he must discharge the trust devolved upon him. In this suit he has interposed a demurrer to the plea of the complainant, and the question now at issue is, what construction shall he placed upon the provisions of the national banking law’s with reference to the distribution of the funds of insolvent banks by receivers under the admitted facts of this case? I am clearly of the opinion that this case is one arising under the laws of the United States, and the motion to remand is denied. Sowles v. Witters, 43 Fed. 700; Sowles v. Bank, 46 Fed. 513; San Diego Co. v. California Nat. Bank, 52 Fed. 59.